Case 1:17-cr-00154-MAC-ZJH Document 675 Filed 12/02/19 Page 1 of 5 PageID #: 2491



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

   UNITED STATES OF AMERICA                      §
                                                 §
                                                 § CASE NUMBER 1:17-CR-00154-MAC
   v.                                            §
                                                 §
                                                 §
   JEREMY JAMIL MORRIS (16)                      §
                                                 §


                                 SCHEDULING ORDER

        It is ORDERED:

                     I. PRETRIAL DISCOVERY AND INSPECTION

        A.     Within five (5) days after the arraignment, or date of receipt of this order by

  the Defendant, whichever occurs first, the United States Attorney or Assistant United

  States Attorney prosecuting the case (hereinafter collectively "United States Attorney")

  and the Defendant's attorney shall confer; whereupon, the United States of America

  (hereinafter "the Government") shall:

        (1)    Permit Defendant's attorney to inspect and copy or photograph any relevant
               written or recorded statements or confessions made by the Defendant, or
               copies thereof, within the possession, custody or control of the Government,
               the existence of which is known, or by the exercise of due diligence may
               become known, to the attorney for the Government;

        (2)    Permit Defendant's attorney to inspect and copy or photograph that portion
               of any written record containing the substance of any relevant oral statement
               made by the Defendant whether before or after arrest in response to
               interrogation by any person then known to the Defendant to be a Government
               agent;



                                          Page 1 of 5
Case 1:17-cr-00154-MAC-ZJH Document 675 Filed 12/02/19 Page 2 of 5 PageID #: 2492



        (3)   Permit Defendant's attorney to inspect and copy or photograph any recorded
              testimony of the Defendant before a grand jury which relates to the offense
              charged;

        (4)   Disclose to Defendant's attorney the substance of any other relevant oral
              statement made by the Defendant whether before or after arrest in response
              to interrogation by any person then known by the Defendant to be a
              Government agent if the Government intends to use that statement at trial;

        (5)   Disclose to the Defendant any copy of the Defendant's prior criminal record,
              if any, as is within the possession, custody, or control of the Government, the
              existence of which is known, or by the exercise of due diligence may become
              known, to the attorney for the Government, including the Federal Bureau of
              Investigation Identification Sheet;

        (6)   Permit Defendant's attorney to inspect and copy or photograph books, papers,
              documents, photographs, tangible objects, buildings or places, or copies or
              portions thereof, which are within the possession, custody or control of the
              Government, and which are material to the preparation of the Defendant's
              defense or are intended for use by the Government as evidence in chief at the
              trial, or were obtained from or belong to the Defendant;

        (7)   Permit Defendant's attorney to inspect and copy or photograph any relevant
              results or reports of physical or mental examinations, and of scientific tests
              or experiments made in connections with the case, or copies thereof, within
              the possession, custody or control of the Government, the existence of which
              is known, or by the exercise of due diligence may become known to the
              attorney for the Government, and which are material to the preparation of the
              defense or are intended for use by the Government as evidence in chief at the
              trial;

        (8)   With the exception of Giglio material, permit Defendant's attorney to inspect,
              copy or photograph any evidence within the ambit of Brady v. Maryland
              (evidence which might tend to exculpate Defendant, mitigate punishment, or
              impeach testimony which may be determinative of Defendant's guilt or
              innocence). Unless good cause is shown, Giglio material must be provided
              to the Defendant’s attorney at least three (3) days prior to trial;

        (9)   Disclose to Defendant's attorney evidence of the Defendant's other crimes,
              wrongs, or acts which -- although inadmissible to prove the Defendant's bad
              character -- the Government believes to be admissible for other purposes,
              such as proof of motive, opportunity, intent, preparation, plan, knowledge,
              identity or absence of mistake or accident, concerning the instant charge; and

                                        Page 2 of 5
Case 1:17-cr-00154-MAC-ZJH Document 675 Filed 12/02/19 Page 3 of 5 PageID #: 2493




         (10)   Disclose to Defendant's attorney a written summary of testimony the
                Government intends to use under Rules 702, 703, or 705 of the Federal Rules
                of Evidence, during its case in chief at trial, including witness opinions, bases
                and reasons therefor, and the witnesses' qualifications.


         B.     If, in the judgment of the United States Attorney, it would not be in the
  interests of justice to make any one or more disclosures set forth in paragraph "A" and
  requested by Defendant's counsel, the declination shall be in writing, directed to
  Defendant's counsel, and signed personally by the United States Attorney, specifying the
  types of disclosures that are declined. If the Defendant seeks to challenge the declination,
  Defendant shall proceed pursuant to paragraph "C" below.
         C.     If additional discovery or inspection is sought, Defendant's attorney shall
  confer with the appropriate United States Attorney within ten (10) days of the arraignment,
  or date of receipt of this Order by the Defendant, whichever occurs first, with a view to
  satisfying these requests in a cooperative atmosphere without recourse to the Court. The
  request may be oral or written and the United States Attorney shall respond in a like
  manner.


         D.     In the event Defendant thereafter moves for additional discovery or
  inspection, Defendant's motion shall be filed within twenty (20) days after the arraignment,
  or date of receipt of this order by the Defendant, whichever occurs first. It shall contain:


         (1)    the statement that the prescribed conference was held;
         (2)    the date of said conference;
         (3)    the name of the United States Attorney with whom conference was held; and
         (4)    the statement that agreement could not be reached concerning the discovery
                or inspection that is the subject of Defendant's motion.




                                           Page 3 of 5
Case 1:17-cr-00154-MAC-ZJH Document 675 Filed 12/02/19 Page 4 of 5 PageID #: 2494



                  The court cautions counsel that filing unnecessary motions may result in imposition
  of sanctions. Counsel are to present by motion only genuine issues actually in dispute
  which counsel are unable to resolve in conference.


                  E.               Upon Government's compliance with the provisions of paragraph "A" of this
  Order, the Defendant shall permit the Government to inspect and copy or photograph:


                  (1)              Books, papers, documents, photographs, tangible objects, or copies or
                                   portions thereof, which are within the possession, custody, or control of the
                                   Defendant and which the Defendant intends to introduce as evidence in chief
                                   at the trial; and

                  (2)              Any results or reports of physical or mental examinations and of scientific
                                   tests or experiments made in connection with the particular case, or copies
                                   thereof, within the possession or control of the Defendant, which the
                                   Defendant intends to introduce as evidence in chief at the trial or which were
                                   prepared by a witness whom the Defendant intends to call at the trial when
                                   the results or reports relate to that witness' testimony.


                  F.               Any duty of disclosure and discovery set forth in this Order is a continuing
  one.
                  G.               Any disclosure granted by the Government pursuant to this Order of material
  within the purview of FED.R.CRIM.P. 16(a)(2) and 16(b) and FED.R.EVID. 404(b) shall be
  considered as information requested by the Defendant and granted by the court.


                                               II. OTHER DEFENSES, OBJECTIONS AND REQUESTS
                  Pursuant to FED. R. CRIM. P. 12(c), the Court requires that any defense, objection or
  request capable of determination without trial of the general issue1 be raised by written
  motion in the form required by FED. R. CRIM. P. 47. Any such motion shall be filed within


                   1
                       These matters include all matters listed in RULES 12 (b), 12.1, 12.2, 12.3, 14, 15 and 16, FED. R. CRIM. P., and include, without limitation, (1) defects in institution of prosecution; (2) defects in
  indictment or information; (3) suppression of evidence; (4) alibi; (5) insanity or mental condition; (6) defense based on public authority; (7) discovery; (8) depositions; (9) selective or vindictive prosecution; (10)
  outrageous Governmental misconduct; (11) misjoinder; (12) pre-indictment delay; (13) speedy trial; (14) prejudicial publicity; (15) lack of personal jurisdiction; (16) Posse Comitatus Act, 18 U.S.C. 1385; (17)
  recantation as a defense to perjury; (18) limitations; (19) double jeopardy; (20) multiple sentencing; and (21) immunity. If Federal Rules of Criminal Procedure, a federal statute, or other order of the court establishes
  an earlier deadline than established in this order, the earlier deadline shall govern the parties.

                                                                                                   Page 4 of 5
Case 1:17-cr-00154-MAC-ZJH Document 675 Filed 12/02/19 Page 5 of 5 PageID #: 2495



  30 days from date of this order, and the Government shall respond within 10 days after
  being served, unless the Court by separate order (e.g., an “Order Setting Final Pre-Trial
  and Trial” or similar order) establishes an explicit deadline for filing and responding to a
  particular type of motion. When specific deadlines established by separate court order
  conflict with general deadlines stated above, the separate order shall prevail and govern the
  parties.


                                      III. COMPLIANCE
         Failure to provide discovery and observe deadlines established in this order may
  result in imposition of sanctions. Failure to raise defenses or objections, or to make
  requests in accordance with Sections I and II shall constitute waiver thereof, but the court
  for cause shown may grant relief from the waiver.

             SIGNED this 2nd day of December, 2019.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge




                                           Page 5 of 5
